Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is response to the RCE filed on 02/11/2021.
3.	Claims 1-3, 6-8, 10, 11, 13, 17-19 and 21-22 are currently pending in this Office action.  

Claim Objections
4.	Claim 7 is objected to because of the following informalities:  
	Regarding claim 7, this claim recites the phrase of “a second trigger event” (emphasis added) on line 2.  Since there is no recitation of the term “first” in claims, it is unclear what exactly the term “second” refers to.  Clarification is required.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
5.	Claims 1-3, 6-8, 10, 11, 13, 17-19 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite grouping a plurality of objects; detecting occurrence of a trigger event; grouping the object into the different cluster; and performing a deduplication. 
	It should be noted that under the guidance of 2019 PEG, to decide whether a claim is “directed to” an abstract idea, the examiner evaluates whether the claim (1) recites an abstract idea grouping listed in the guidance and (2) fails to integrate the recited abstract idea into a 
Claims 1, 16-17:
Step
Analysis
Step 1: Statutory Category?


Yes.  The claim recites a series of steps and, therefore, is a process.  
2A – Prong 1: Judicial Exception Recited?

Yes.  The claim as a whole recites a method of grouping a plurality of objects into clusters, detecting occurrence of a trigger event; grouping the object into the different cluster; performing a deduplication process which is a method of the concept of data recognition and storage is not eligible for a patent because it is an abstract idea.  The mere nominal recitation of a computer-implemented method or a computer, or a processor does not take the claim out of the methods of an idea of ‘itself’ grouping.  The claim recites an abstract idea.
2A - Prong 2: Integrated into a Practical Application?




No.  As noted previously, the claim as a whole merely describes how to generally “apply” the concept of grouping the objects in a computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is ineligible.



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

8.	Claims 1, 3, 6-7, 17-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0053018 (hereinafter Barajas Gonzalez) in view of non-patent literature “SmartDedup: Efficient and Reliable Deduplication on Object Storage System”, preprint for ACM, 6 pages, retrieved on  10/24/2018 from https://csc.lsu.edu/~yjia/papers/SmartDedup.pdf (hereinafter Jia).
	
Regarding claims 1 and 17-18, Barajas Gonzalez discloses a computer-implemented method, comprising:
determining attributes of a plurality of objects in an object-based storage environment ([0016 and 0018]; various characteristics <i.e., attributes>  in the object-based storage);
grouping the objects into clusters based on similarities of the attributes using a clustering algorithm, wherein each of the objects is not grouped in more than one of the clusters ([0017,  0020 and 0028]; clustering and storing objects on the clustered storage; each volume is grouped into no more than one of the clusters as storages 230a, 230b, 230n shown in figure 2);
storing indication of which objects are in which clusters ([0042]; figures 2-3; adding the various locality flags to identify their organizations in the storage according to a specific location);
detecting occurrence of a trigger event associated with an object ([0021 and 0029]; using the checking functionality when the user attempts to perform an operation that would modify an individual object) that is in one of the clusters, wherein the trigger event includes detecting modification of the attributes of the object ([0036-0037]; tracking the attributes and in any of the attributes change, those modifications are tracked by the system and identified);
when a user attempts to perform operations that would modify an individual object,…indicating that the change can potentially affect the logical consistency of the clustered objects; defining a cluster of objects and enabling a locality flag to show that the data can only exist within certain clusters and storage areas), wherein the object is determined to belong to a different cluster as a result of the modification of the attributes of the object ([0040-0041]; figs. 4A-4B; …if a flat relationship is identified….if so, the consistency attribute is added to the repository in step 420. If no, the method 400 moves to decision step 422, which queries whether other attributes/relationships are identified.  If so, those attributes/relationships are also similarly added to the repository).  
While Barajas Gonzales discloses the feature of performing a deduplication process ([0022]; utilizing the data deduplication), the reference does not explicitly disclose the features of wherein in response to determining that the object belongs to the different cluster, grouping the object into the different cluster; and performing a deduplication process for the object against other objects in the different cluster.  However, Ji discloses that all the objects are grouped into four categories based on their data types (i.e., text, radio, video and images); and when the new object is received, it looks for the same fingerprint of the newly received object by comparing a hash table that indexes the objects which have the same data type.  If the same fingerprint is found to be not critical one, then SmartDedup will conduct the deduplication operation; otherwise, SmartDedup will skip the deduplication operation and store the new object as normal object (i.e., temporary data, regenerated data, frequently updated data and rarely accessed data) (pg. 4, [3.4 Type-based Matching]; fig. 4 as shown below).  Jia also discloses the feature of conducting the deduplication operation only on normal objects, while all metadata that are related to the system management, frequently accessed data that are essential to the system performance) to improve the system reliability (pg. 3, [3.2 Selective Deduplication]).  

    PNG
    media_image1.png
    980
    1300
    media_image1.png
    Greyscale

The examiner asserts that the teachings of Jia (i.e. which determines the normal object and critical object, and utilizes the SmartDedup) would selectively conduct the deduplication operation only on normal objects while skipping the critical objects; therefore it would read on the claimed recitation.  Furthermore, it would have been obvious for one with ordinary skill in the art to utilize the teachings of Jia in the system of Barajas Gonzales in view of the desire to enhance the data deduplication system by utilizing the selective deduplication scheme of SmartDedup resulting in improving the efficiency of organizing the object using the attributes.  In addition, Barajas Gonzales discloses a system comprising a processor ([0028]).

Regarding claims 3 and 19, Barajas Gonzalez in view of Jia discloses the computer-implemented method wherein the indication of which objects are in which clusters is stored to a different memory type of the object-based storage environment than a memory type to which the object is stored (Jia: pg. 3 [2.3 Object-based Storage System]).  Therefore, the limitations of claims 3 and 19 are rejected in the analysis of claims 1 or 17, and the claims are rejected on that basis.
Each object in the storage is then analyzed for attribute relationships, such as parent/child, consistency, and flat relationships as previously described (step 406). Continuing to decision step 408, if a parent/child relationship is identified, the relationship is added as an attribute to the repository (step 410), and the deduplication component of the storage system is notified of the specific parent/child relationship (step 412) to assist in deduplication functionality”). 

Regarding claim 7, Barajas Gonzalez in view of Jia discloses the feature of wherein a second trigger event includes receiving a new object (Barajas Gonzalez: [0021]) and (Jia: pg. 4, [3.4 Type-based Matching]; “…when the new object comes, SmartDedup only check the hash table…”).  Therefore, the limitations of claim7 is rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 21, Barajas Gonzalez in view of Jia discloses the system comprising a memory module coupled to the processor (Barajas Gonzalez: fig. 2).

Regarding claim 22, Barajas Gonzalez in view of Jia discloses the computer-implemented method wherein determining the attributes of the plurality of objects in the object-based storage environment includes scanning all metadata present within object storage data of the plurality of .

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Barajas Gonzalez in view of Jia, and further in view of U.S. 9,122,750 (hereinafter Zoellner).

Regarding claims 2 and 10, Barajas Gonzalez in view of Jia do not explicitly disclose the computer-implemented method wherein the attributes include characteristics selected from the group consisting of: file type, file name, file size, object type, object size, and metadata.  However, such feature is well known in the art as disclosed by Zoellner (col. 13, lns. 56-col. 14, lns. 14; col. 15, lns. 34-48; the object and the file attributes) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Zoellner in the system of Barajas Gonzalez and Jia in view of the desire to enhance the object clustering system by utilizing the attribute information resulting in improving the efficiency of the similarity clustering scheme.

10.	Claims 8, 11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barajas Gonzalez in view of Jia, and further in view of non-patent literature “NoSQL: Robust and Efficient Data Management on Deduplication Process by Using a mobile application”, Recent Advances in Communications, 2015, pages 274-278 (hereinafter Abdalla).

Regarding claim 8, Barajas Gonzalez in view of Jia do not explicitly disclose the computer-implemented method wherein the clustering algorithm is a K-means algorithm. However, such feature is well known in the art as disclosed by Abdalla (pg. 275, col. 1, [B. Clustering]) and it would have been obvious for one with ordinary skill in the art to utilize the 

Regarding claim 11, Barajas Gonzalez in view of Jia and Abdalla disclose the computer program product wherein the attributes include relationships selected from the group consisting of: parent/child relationships, flat relationships, and consistency relationships (Barajas Gonzalez: [0016 and 0036]; a parent/child, flat and consistency based relationship characteristics). 

Regarding claim 13, Barajas Gonzalez in view of Jia and Abdalla disclose the computer program product, the program instructions readable and/or executable by the computer to cause the computer to perform the method comprising:
in response to determining that the new object belongs to a second cluster, grouping the new object into the second cluster (Barajas Gonzalez: [0039 and 0041]) and (Jia: pg. 4, [3.4 Type-based Matching]; fig. 4). Therefore, the limitations of claim 13 is rejected in the analysis of claim 16, and the claim is rejected on that basis.

Regarding claim 16, Barajas Gonzalez discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable and/or executable by a computer to cause the computer to perform a method comprising:
determining, by the computer, attributes of a plurality of objects in an object-based
various characteristics <i.e., attributes>  in the object-based storage);
grouping, by the computer, the objects into clusters based on similarities of the attributes
using a clustering algorithm ([0017 and 0020]; clustering and storing the objects on the clustered storage; each volume is grouped into no more than one of the clusters as storages 230a, 230b, 230n shown in figure 2);
storing, by the computer, indication of which objects are in which clusters ([0042]; figures 2-3; adding the various locality flags to identify their organizations in the storage according to a specific location);
detecting, by the computer, occurrence of a trigger event associated with the new object ([0021 and 0029]; using the checking functionality when the user attempts to perform an operation that would modify an individual object), wherein the trigger event includes determining that the first cluster already includes a predetermined threshold number of objects ([0032-0033]; STORAGE 230a, 230b and 230n of fig. 2 as shown below; “Volumes and ranks may further be divided into so-called ‘trackers,’ which represent a fixed block of storage.  A track is therefore associated with a given volume and may be given a given rank”).

    PNG
    media_image2.png
    1495
    1098
    media_image2.png
    Greyscale

While Barajas Gonzales discloses the feature of performing a deduplication process ([0022]; utilizing the data deduplication), the reference does not explicitly disclose the features of receiving, by the computer, a new object; determining, by the computer, using the clustering algorithm, that the new object belongs in a first of the clusters; adding the new object to the first cluster would compromise a deduplication ratio associated with the first cluster; in response to detecting the trigger event, determining, by the computer, a second cluster to which the new object belongs using the clustering algorithm; and performing, by the computer, a deduplication process for the new object against other objects in the second cluster.  However, Ji discloses that all the objects are grouped into four categories based on their data types (i.e., text, radio, video and images); and when the new object is received, it looks for the same fingerprint of the newly received object by comparing a hash table that indexes the objects which have the same data type.  If the same fingerprint is found to be not critical one, then SmartDedup will conduct the deduplication operation; otherwise, SmartDedup will skip the deduplication store the new object as normal object (i.e., temporary data, regenerated data, frequently updated data and rarely accessed data) (pg. 4, [3.4 Type-based Matching]; fig. 4 as shown below).  Jia also discloses the feature of conducting the deduplication operation only on normal objects, while skipping the critical objects (i.e., all metadata that are related to the system management, frequently accessed data that are essential to the system performance) to improve the system reliability (pg. 3, [3.2 Selective Deduplication]).  Ji further discloses the feature of wherein the effect of SmartDedup (“…measure the lookup time and deduplication ratio changes fo the each request with and without our proposed type-based matching”) (pg. 4, [4. EXPERIMENTAL PLAN]).

    PNG
    media_image1.png
    980
    1300
    media_image1.png
    Greyscale

The examiner asserts that the teachings of Jia (i.e. which determines the normal object and critical object, and utilizes the SmartDedup) would selectively conduct the deduplication operation only on normal objects while skipping the critical objects; therefore it would read on the claimed recitation.  Furthermore, it would have been obvious for one with ordinary skill in the art to utilize the teachings of Jia in the system of Barajas Gonzales in view of the desire to enhance the data deduplication system by utilizing the selective deduplication scheme of SmartDedup resulting in improving the efficiency of organizing  the object using the attributes.  
The references do not explicitly disclose that wherein clustering algorithm is a K-means algorithm.  However, such feature is well known in the art as disclosed by Abdalla (pg. 275, col. .

11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barajas Gonzalez in view of Jia and Abdalla, and further in view of U.S. 9,122,750 (hereinafter Zoellner).

Regarding claim 10, Barajas Gonzalez in view of Jia and Abdalla do not explicitly disclose the computer program product wherein the attributes include characteristics selected from the group consisting of: file type, file name, file size, object type, object size, and metadata.  However, such feature is well known in the art as disclosed by Zoellner (col. 13, lns. 56-col. 14, lns. 14; col. 15, lns. 34-48; the object and the file attributes) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Zoellner in the system of Barajas Gonzalez, Jia and Abdalla in view of the desire to enhance the object clustering system by utilizing the attribute information resulting in improving the efficiency of the similarity clustering scheme.
  
Response to Arguments
12.	Applicant's arguments filed on 02/11/2021 have been fully considered but they are not persuasive. 
	In response to applicant’s argument that the Barajas Gonzalez in view of Jia references do not explicitly disclose the limitations of “detecting occurrence of a trigger event associated  and in any of the attributes change, those modifications are tracked by the system and identified (paragraphs 0036-0037).  Barajas Gonzalez further discloses that “if a flat relationship is identified….if so, the consistency attribute is added to the repository in step 420. If no, the method 400 moves to decision step 422, which queries whether other attributes/relationships are identified.  If so, those attributes/relationships are also similarly added to the repository” in paragraphs 0040-0041 and shown in figs. 4A-4B.  Additionally, Jia discloses that all the objects are grouped into four categories based on their data types (i.e., text, radio, video and images); and when the new object is received, it looks for the same fingerprint of the newly received object by comparing a hash table that indexes the objects which have the same data type (pg. 4, [3.4 Type-based Matching]; fig. 4).  As shown above in the rejection, while neither reference disclose all the claimed limitation singularly, the Barajas Gonzalez reference disclose recited a number of them and the remaining elements are taught by the Ji reference.  The examiner holds that one with ordinary skill in the art would combine these features as explained previously.  It should be noted that test for obviousness is whether the combined teaching of the references would have suggested the combination to one with ordinary skill in the art, not whether each reference individually meets the each claimed limitation.  It should also be noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA M PYO/Primary Examiner, Art Unit 2161